Chare, CL. J.
The court are of opinion, that there ig no legal evidence, from which the jury can find that the corn was delivered to Lemmon §• Levering to be applied by them on account of Bond to the discharge of the debt due from him to them, or was placed in their hands as, factors with authority to sell the same. The court therefore refuse to give the direction prayed. The defendant excepted; and the verdict and judgment being for the plain-, tiff, the defendant appealed to this court.
JUDGMENT AEEJRMED»'